                           UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF WISCONSIN


ROUMANN CONSULTING INC. and
RONALD ROUSSE,

                           Plaintiffs,

         v.                                                     Case No. 2:18-cv-01551-LA

SYMBIONT CONSTRUCTION, INC.,
SYMBIONT HOLDING COMPANY, INC.,
SYMBIONT SCIENCE, ENGINEERING AND
CONSTRUCTION, INC.,
THOMAS C. BACHMAN,
SONYA K. SIMON, ESQ.,
EDWARD T. MANNING, JR., and
TIMOTHY P. NELSON,

                           Defendants.


    DEFENDANTS’ CIVIL L.R. 7(h) EXPEDITED NON-DISPOSITIVE MOTION TO
     QUASH SUBPOENAS TO GODFREY & KAHN, S.C. AND CHARLES VOGEL


         Pursuant to Rule 45(d) of the Federal Rules of Civil Procedure, Civil L.R. 7(h), and the

Court’s Scheduling Order (Dkt. 24), Defendants, by their counsel, Godfrey & Kahn, S.C., move

this Court to Quash1 two third-party document subpoenas Plaintiff issued to Godfrey & Kahn,

S.C. (“G&K”) and Attorney Charles Vogel (collectively the “Subpoenas”). The records sought

are not within the scope of discovery, and Plaintiff has refused to articulate how these documents

relate to the claims remaining in this case. For the reasons described below, Defendants

respectfully request the Court quash the Subpoenas.




1
  While a motion to quash is often brought by the subpoena target, a party has standing to challenge a nonparty
subpoena where the party has “a personal right or privilege with respect to the [subpoena’s] subject matter.” Spuhler
v. STTE Collection Servs., Inc., Case No. 16-CV-1149, 2017WL 11579701, at *1 (E.D. Wis. Apr. 14, 2017) (finding
party standing to quash subpoena seeking financial information).




              Case 2:18-cv-01551-LA Filed 03/29/21 Page 1 of 5 Document 38
           As explained in more detail in Defendants’ Motion to Quash the subpoena issued to SVA

Certified Public Accountants (“SVA Subpoena”) filed contemporaneously with this motion,2

after extensive discovery on the narrow remaining issue in this long-pending case—whether

Defendants misused Plaintiff’s allegedly confidential information—Plaintiff has issued irrelevant

and overly burdensome subpoenas on third parties in this action after Defendants properly

objected to producing this information.

           At the same time it issued the SVA Subpoena, on March 15, 2021, Defendants also

received notice that Plaintiff was issuing the Subpoenas, seeking a copy of the purchase

agreement between T.V. John & Son, Inc. (“T.V. John”) and the Defendants (“Purchase

Agreement”) as well as financial statements reviewed as part of the due diligence for the value of

T.V. John, its good will, and its business relationships with Mr. Rousse and T.V. John’s clients.

(Oettinger Decl. at ¶ 4, Exh. 1.) G&K and Mr. Vogel served as Symbiont’s counsel in the

purchase. (Id.) Again, Plaintiff had previously issued to Defendants its Third Set of Requests for

Production of documents, which requested both the “Purchase Agreement” and documents that

reflected the value of T.V. John’s book of business and good will. (Id. at ¶ 5, Exh. 2 at

Reqs/Resp. 1, 4.). Defendants objected to these requests and refused to produce responsive

documents on the basis that the requests were outside the scope of permissible discovery as

irrelevant, overly broad, unduly burdensome, and disproportionate to the needs of the case

because such documents had no bearing on Plaintiff’s claim of allegedly impermissible use of

alleged confidential information or any of Defendants’ defenses to the action. (Id.) Defendants

further objected to the extent the requests sought documents protected by the attorney-client

privilege or other privilege or protection. Plaintiff then sought this information by noticing them


2
    Defendants incorporate by reference the facts outlined in its Motion to Quash the SVA Subpoena.



                                             2
               Case 2:18-cv-01551-LA Filed 03/29/21 Page 2 of 5 Document 38
as a topic for a corporate representative deposition, to which Defendants also objected in detail.

(Id. at ¶ 6, Exhs. 3-5.)

         Like with the information sought in the SVA Subpoena, Defendants’ counsel reiterated

during multiple conferences with Plaintiff’s counsel that these requests were improper and

irrelevant because the value of T.V. John’s book of business or good will could not in any way

be a measure of damages for alleged misuse of alleged confidential information and because this

theory of damages was not included in Plaintiff’s initial disclosures. (Id. at ¶ 7, Exh. 6.)

However, like with the information in the SVA Subpoena, Plaintiff issued the Subpoenas rather

than provide explanation or move to compel the production from Defendants. (Id. at ¶ 8.)

         The Subpoenas are improper and should be quashed for the following reasons:

         1.       The Subpoenas seek the disclosure of financial statements and copies of the

Purchase Agreement that may have notes which are protected by the attorney-client privilege.

Therefore, the Subpoenas are “required” to be quashed under Rule 45(d)(3)(A)(iii).

         2.       The Subpoenas subject both G&K and Mr. Vogel to an undue burden and seek

irrelevant information. Defendants did not object to Plaintiff’s requests on the basis the

documents were outside of their possession, custody, or control. They objected that the

documents were outside the scope of permissible discovery as irrelevant, overly broad, unduly

burdensome, and disproportionate to the needs of the case. Further, after conferring on the

requests, Defendants’ counsel further explained the basis for Defendants’ objections, but

Plaintiff did nothing to amend its initial disclosures or otherwise make relevant this theory of

damages, notwithstanding its required disclosure under Rule 26(a)(1) disclosures.3




3
  See e.g. Benson v. M2 Prop. Grp. LLC, Case No. 18-C-860, 2019 WL 2359395, at *2 (E.D. Wis. June 4, 2019)
(finding Rule 26 requires disclosure of damages categories even if Plaintiff lacks information for exact calculation).



                                            3
              Case 2:18-cv-01551-LA Filed 03/29/21 Page 3 of 5 Document 38
         If Plaintiff still believed it was entitled to these documents, it could have moved the Court

to compel their production. Indeed, this would be the type of “reasonable step[]” to avoid

imposing an undue burden on a subpoena recipient contemplated by Rule 45(d)(1). By instead

requesting these documents from Symbiont’s third-party deal counsel, who have information

solely because of their role as counsel, Plaintiff is subjecting Godfrey & Kahn and Mr. Vogel to

an undue burden in reviewing its files for information, that is in the possession, custody, and

control of a party to this action and that is irrelevant to this action. Therefore, the Subpoenas are

“required” to be quashed under Rule 45(d)(3)(A)(iv).4

         3.       The Subpoenas seek Defendants’ confidential commercial information irrelevant

to the case. As described above, Defendants objected to producing the Purchase Agreement and

related financial documentation because, as Defendant’s counsel explained in detail, they were

irrelevant to the case, especially as it relates to Plaintiff’s vague and undisclosed damages theory.

There is no doubt the information sought is confidential commercial information.5 Therefore, the

Subpoenas should be quashed under Rule 45(d)(3)(B)(i).




4
 Indeed, a subpoena seeking irrelevant information constitutes an undue burden on its target. See e.g. Fidelity and
Deposit Co. of Md. v. Edward E. Gillen Co., No. 13-C-1291, 2015 WL 403817, at *1 (E.D. Wis. Jan. 28, 2015)
(Adelman) (quashing subpoena seeking irrelevant information as subjecting target to an undue burden).
5
  See e.g. Metavante Corp. v. Emigrant Sav. Bank, No. 05-CV-1221, 2008 WL 4722336, at *10 (E.D. Wis. Oct. 24,
2008) (sealing “nonpublic financial and business information, including pricing, business plans and strategies”).




                                            4
              Case 2:18-cv-01551-LA Filed 03/29/21 Page 4 of 5 Document 38
         Dated this 29th day of March, 2021.


                                               By: /s/Andrew S. Oettinger
                                                    Andrew S. Oettinger
                                                    State Bar No. 1053057
                                                    Christie B. Carrino
                                                    State Bar No. 1097885
                                                    Godfrey & Kahn, S.C.
                                                    833 East Michigan Street, Suite 1800
                                                    Milwaukee, WI 53202-5615
                                                    Phone: 414-273-3500
                                                    Fax: 414-273-5198
                                                    Email: aoettinger@gklaw.com
                                                             ccarrino@gklaw.com

                                               Attorneys for Defendants

25073915.3




                                           5
             Case 2:18-cv-01551-LA Filed 03/29/21 Page 5 of 5 Document 38
